Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are all the claims pending in the application. 
Claims 17 and 19 are cancelled.
Claims 1, 3, 5, 7, 10, and 15 are amended.
Claims 1-16 are rejected.
The following is a Final Office Action in response to amendments and remarks filed November 24, 2021.

Response to Arguments
Regarding the claim objection, the objection is withdrawn because of the amendments to the claims.

Regarding the 112(b) rejections, the rejections are withdrawn because of the amendments to the claims.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, under Step 2A, Applicant asserts the rejections should be withdrawn because the claims reflect a practical application of allowing consumers to set weighting factors, storing values of category ratings, receiving ratings and adding consumer ratings to the averages.  Examiner respectfully does not find this assertion persuasive because adding the consumer ratings to the averages is a part of the abstract idea 
Second, under Step 2A, Applicant asserts the rejections should be withdrawn because the combination of the two data sets are non-conventional.  Examiner respectfully does not find this assertion persuasive because whether claim elements represent only well-understood, routine, and conventional activity is considered at Step 2B and is not a consideration at Step 2A, see MPEP 2106.05(d).  It is not clear why the rejections should be withdrawn under Step 2A as reflecting a non-conventional combination because conventionality is not a consideration under Step 2A.  Further, if Applicant is asserting the claims reflect an improvement, Examiner respectfully does not find the assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how individualized ratings that use contributions from other consumers reflect an improvement over other, existing systems.
Third, under Step 2B, Applicant asserts the rejections should be withdrawn because the previous Office Action did not provide evidence demonstrating the features are well-understood, routine, or conventional.  Examiner respectfully does not find this assertion because the previous Office Action explained the additional elements were no more than mere instructions to apply the exception, see ¶23 of Office Action dated June 25, 2021; see also ¶¶19-21 of Office Action dated June 25, 2021 explaining why the additional elements are no more than mere instructions.  Further, Examiner notes the Step 2B analysis may rely on what the courts have recognized, or those in the art would recognize, as elements 
Fourth, under Step 2B, Applicant asserts the claims recite significantly more than the abstract idea because the claims recite applying weighting values, selecting a restaurant, receiving the customers values, and contributing the received values to the database to generate a new averaged value.  Examiner respectfully does not find this assertion persuasive because applying the weighting values and contributing the received values to generate a new averaged value is a part of the abstract idea (i.e. performing mathematical calculations) and because the steps of selecting a restaurant and receiving the customers values do not integrate the abstract idea into a practical application because the steps encompass generic computers function of receiving and storing data (i.e. receiving and storing user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Fifth, Applicant asserts the claims reflect an improvement because the claims allow for personal ratings while taking advantage of averages of other users.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how individualized ratings that use contributions from other consumers reflect an improvement over other, existing systems.
Sixth, Applicant asserts the claims are analogous to those in McRO.  Examiner respectfully does not find this assertion persuasive because it is not clear how or why the claims in the present application are analogous to the automation of animation tasks.
Accordingly, the 101 rejections are maintained, please see below for the complete analysis of the claims as amended.

 Regarding the 102 and 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because D'alfonso only teaches averaging the user's own reviews when D'alfonso discusses an average of review scores for the subject.  Examiner respectfully does not find this assertion persuasive because the "subjects" being discussed in D'alfonso are the subjects of review (e.g. restaurants); see e.g. ¶[0004] noting the reviews are for the subjects and the subjects are being ranked, and ¶¶[0021], [0054] noting the subjects meet the user's search query.  D'alfonso teaches gathering reviews from multiple users, e.g. ¶¶[0012], [0014], [0022]-[0023], and averaging the reviews, ¶¶[0052], [0061].
Second, Applicant asserts Wanker does not teach averaging reviews.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Wanker to teach averaging reviews, the previous Office Action relied on D'alfonso to teach this concept, e.g. ¶60 of Office Action dated June 25, 2021.
Third, Applicant asserts one of ordinary skill would not have been motivated to store averaged values.  Examiner respectfully does not find this assertion persuasive because, as discussed above, D'alfonso teaches these concepts.
Accordingly, the rejections are maintained, please see below for the complete analysis of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-16 are directed to a process.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Claim 1 recites an abstract idea in the limitations (emphasized):
…a. entering by a consumer a value for each of a set of weighting factors, wherein each weighting factor corresponding to a category of restaurant rating and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the category of restaurant rating corresponding in ranking the restaurants; 
b. receiving from the consumer the value for each weighting factor; 
applying the values of weighting factors to average values of category ratings for each restaurant in a list of restaurants stored in a database comprising the list of restaurants and average of values of category ratings for each restaurant from other consumers, wherein applying the values of weighting factors comprises multiplying each weighting factor value by an average value of the corresponding category rating for each restaurant in the database, to produce a weighted category value for each category rating for each restaurant;
d. summing the weighted category values for each restaurant in the database to calculate a restaurant aggregate score for each said restaurant in the database; 
e. ranking said list of restaurants based on the calculated restaurant aggregate scores to produce a ranking result for each restaurant; 
f. returning the ranking results to the consumer, wherein the ranking results are listed in an order corresponding to the ranking result of each restaurant; 
g. selecting, by the consumer, a restaurant from the ranking results; 
h. receiving the consumer's value for each category of restaurant rating for the selected restaurant; and 
i. contributing the received values for each category of restaurant rating for the selected restaurant to the database comprising the list of restaurants and averaged values of category ratings from other consumers for each restaurant to generate a new averaged value of category ratings for the restaurant.  
These limitations recite an abstract idea because the limitations explicitly recite performing mathematical calculations (i.e. multiplying the values, summing the products, sorting the results, and averaging the consumer's ratings with other ratings).  Claims that recite performing mathematical calculations fall within the "Mathematical Concepts" grouping of abstract ideas, see MPEP 2106.04(a)(2).I.C.  Accordingly, claim 1 recites an abstract idea.

Claim 15 recites an abstract idea in the limitations (emphasized):
a. entering by a consumer a value for each of a set of weighting factors, wherein each weighting factor corresponding to a category of restaurant rating and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the corresponding category of restaurant rating in ranking the restaurants; 
b. entering for a first restaurant by the consumer a value for each category of restaurant rating; 
c. receiving the value for each weighting factor and the value of each category of restaurant rating; 
d. multiplying the value of each weighting factor by the value of the corresponding category rating for the first restaurant, to produce a weighted category value for each category of restaurant rating for the restaurant; 
e. summing the weighted category values for the restaurant to calculate an individualized ranking score for the restaurant; 
f. returning the individualized ranking score to the consumer; and 
g. contributing the received values for each category of restaurant rating for the restaurant to a database comprising averaged values of category ratings from other consumers for the restaurant to generate a new averaged value of category ratings for the restaurant.  
These limitations recite an abstract idea because the limitations explicitly recite performing mathematical calculations (i.e. multiplying the values, summing the products, and averaging the consumer's ratings with other ratings).  Claims that recite performing mathematical calculations fall within the "Mathematical Concepts" grouping of abstract ideas, see MPEP 2106.04(a)(2).I.C.  Accordingly, claim 15 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites additional elements in the limitations (emphasized):
…a. entering by a consumer a value for each of a set of weighting factors, wherein each weighting factor corresponding to a category of restaurant rating and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the category of restaurant rating corresponding in ranking the restaurants; 
b. receiving from the consumer the value for each weighting factor; 
c. applying the values of weighting factors to average values of category ratings for each restaurant in a list of restaurants stored in a database comprising the list of restaurants and average of values of category ratings for each restaurant from other consumers, wherein applying the values of weighting factors comprises multiplying each weighting factor value by an average value of the corresponding category rating for each restaurant in the database, to produce a weighted category value for each category rating for each restaurant;
d. summing the weighted category values for each restaurant in the database to calculate a restaurant aggregate score for each said restaurant in the database; 
e. ranking said list of restaurants based on the calculated restaurant aggregate scores to produce a ranking result for each restaurant; 
f. returning the ranking results to the consumer, wherein the ranking results are listed in an order corresponding to the ranking result of each restaurant;
g. selecting, by the consumer, a restaurant from the ranking results; 
h. receiving the consumer's value for each category of restaurant rating for the selected restaurant; and 
the database comprising the list of restaurants and averaged values of category ratings from other consumers for each restaurant to generate a new averaged value of category ratings for the restaurant.  
These additional elements do not integrate the abstract idea into a practical application because the additional elements are no more than mere instructions to apply the exception, see MPEP 2106.05(f).  That is, the steps of 'entering values for weighting factors', 'receiving from the consumer the value for each weighting factor', 'selecting a restaurant', and 'receiving the consumer's value for each category', when considered individually, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of 'a list of restaurants stored in a database' and 'the database comprising the list of restaurants and averaged values', when considered individually, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data (i.e. storing user input and results of mathematical processes), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of 'returning the ranking results', when considered individually, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. displaying data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because steps essentially Intellectual Ventures I LLC v. Capital One Bank (USA)).  Claim 1 is directed to an abstract idea.

Claim 15 recites additional elements in the limitations (emphasized):
a. entering by a consumer a value for each of a set of weighting factors, wherein each weighting factor corresponding to a category of restaurant rating and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the corresponding category of restaurant rating in ranking the restaurants; 
b. entering for a first restaurant by the consumer a value for each category of restaurant rating; 
c. receiving the value for each weighting factor and the value of each category of restaurant rating; 
d. multiplying the value of each weighting factor by the value of the corresponding category rating for the first restaurant, to produce a weighted category value for each category of restaurant rating for the restaurant; 
e. summing the weighted category values for the restaurant to calculate an individualized ranking score for the restaurant; 
f. returning the individualized ranking score to the consumer; and 
g. contributing the received values for each category of restaurant rating for the restaurant to a database comprising averaged values of category ratings from other consumers for the restaurant to generate a new averaged value of category ratings for the restaurant.  
These additional elements do not integrate the abstract idea into a practical application because the additional elements are no more than mere instructions to apply the exception, see MPEP 2106.05(f).  That is, the steps of 'entering values for weighting factors', 'entering a value for each 
The additional elements of 'a database comprising averaged values of category ratings', when considered individually, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data (i.e. storing user input and results of mathematical processes), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of 'returning the individualized ranking score', when considered individually, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. displaying data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because steps essentially entail using software to tailor information and provide to a user, which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).  Claim 15 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not recite significantly more than the abstract.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Claims 1 and 15 are not patent eligible.

Dependent Claims
The additional elements of claims 2 and 11 do not integrate the abstract idea into a practical application because removing results from a search query (i.e. based on a threshold i.e. as recited in claim 2 or based on filters as in claim 11) is only using software to tailor information and provide to a user, which is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of claims 3, 4, and 9 do not integrate the abstract idea into a practical application because applying constraints to the data being input by a user (i.e., limiting the values to 0-1 or 0-10, and requiring the values sum to 1 as in claims 3, 9, and 4, respectively) is still a generic computer function of receiving inputs from a user (i.e. receiving structured data inputs from the user).
 The additional elements of claim 5 do not integrate the abstract idea into a practical application because the user selecting values from a slider is still a generic computer function of receiving inputs from a user.
The limitations of claim 6 are directed to the same abstract idea as the independent claims because nullifying weighting factors is a part of the mathematical process being performed.
The additional elements of claim 7 do not integrate the abstract idea into a practical application because the user modifying pre-set values is still only receiving user input, which is a generic computer function.
The additional elements of claim 8 do not integrate the abstract idea into a practical application because applying constraints to the data being input by a user (i.e., limiting categories of data being entered) is still a generic computer function of receiving inputs from a user.  Further, Examiner finds that the limitations specifying the particular categories of ratings do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not give the claim patentable weight, see MPEP 2111.05.  That is, labeling the categories of ratings is only directed towards conveying a message or meaning to a human reader independent of the supporting product.
The additional elements of claim 10 do not integrate the abstract idea into a practical application because the database is recited at a high-level of generality such that it amounts to no more than mere instruction to apply exceptions using generic computer components.  Further, storing and retrieving information in memory is a well-understood, routine, and conventional function, see MPEP 2106.05(d).II (discussing Versata Dev. Group, Inc. v. SAP Am., Inc.).
The additional elements of claim 12 do not integrate the abstract idea into a practical application because applying constraints to the data being input by a user (i.e., limiting categories of data being entered) is still a generic computer function of receiving inputs from a user.  Further, Examiner finds that the limitations specifying the particular categories do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not give the claim patentable weight, see MPEP 2111.05.  That is, labeling the category factors is only directed towards conveying a message or meaning to a human reader independent of the supporting product.
The addition elements of claims 13 and 14 do not integrate the abstract idea into a practical application because performing the method remotely or on a mobile device are recited at a high-level of 
Claim 16 essentially recites repeating the steps of claim 15 and ranking the results for the user.  Repeating the steps of claim 15 is not patent eligible because claim 15 is not patent eligible and Examiner finds no reason why repeating the steps in claim 15 would alter the eligibility analysis.  The additional elements of ranking the restaurants and returning the ranking results to a consumer do not integrate the abstract idea into a practical application because it is only using software to tailor information and provide to a user, which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker, US Pub. No. 2009/0138458, herein referred to as "Wanker" further in view of D'alfonso et al, US Pub. No. 2020/0090233, herein referred to as "D'alfonso".
Regarding claim 1, Wanker teaches:

wherein each weighting factor corresponding to a category of restaurant rating (weighting factors correspond to relevant comparison information, ¶[0063]; see also Figs. 2A-2G and Table 1 showing examples of various weighting factors.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the category of restaurant rating corresponding in ranking the restaurants (weighting factors are an indication of importance in ranking merchants, ¶[0073]); 
b. receiving from the consumer the value for each weighting factor (consumer enters their own weighting factors into the weighting fields before submitting the query, ¶[0063] and Fig. 4B; see also e.g. claim 1); 
c. applying the values of weighting factors (applies weighting factors to merchant comparison information, ¶[0082]; see also ¶[0080] noting the comparison information is for merchants and Fig. 5A summarizing process),
wherein applying the values of weighting factors comprises multiplying each weighting factor value by an value of the corresponding category rating for each restaurant in the database, to produce a 
d. summing the weighted category values for each restaurant in the database to calculate a restaurant aggregate score for each said restaurant in the database (sums weighted comparison values for each merchant to create aggregate values, ¶[0082]); 
e. ranking said list of restaurants based on the calculated restaurant aggregate scores to produce a ranking result for each restaurant (ranks merchants based on aggregate value, ¶[0083] and Fig. 5B); 
f. returning the ranking results to the consumer, wherein the ranking results are listed in an order corresponding to the ranking result of each restaurant (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).
However Wanker does not teach but D'alfonso does teach:
average values of category ratings (calculates average of review scores for the subjects, ¶¶[0052], [0061] and Figs. 4 and 5; see also ¶[0054] noting subjects meet the user's search criteria)
for each restaurant in a list of restaurants stored in a database comprising the list of restaurants and average of values of category ratings for each restaurant from other consumers (review platform includes database and hosts crowd-sourced reviews, ¶[0022]; see also ¶[0003] discussing users providing sub-scores for various aspects; and ¶¶[0072]-[0074] discussing storing data related to processing reviews; and e.g. ¶¶0023], [0026], [0039] discussing restaurants), 
an average value (calculates average of review scores for the subjects, ¶¶[0052], [0061] and Figs. 4 and 5);
g. selecting, by the consumer, a restaurant from the ranking results (user provides review, ¶[0003]); 

and i. contributing the received values for each category of restaurant rating for the selected restaurant to the database comprising the list of restaurants and averaged values of category ratings from other consumers for each restaurant (retrieves user reviews of a subject, ¶¶[0050], [0059]; see also ¶[0003] discussing users providing sub-scores for various aspects);
to generate a new averaged value of category ratings for the restaurant (calculates average of all reviews, ¶¶[0052], [0061]; and repeats process if there are new reviews to consider, ¶¶[0052], [0060] and Figs. 4 and 5).  
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with the average restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 
Regarding claim 2, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and D'alfonso further teaches:
wherein any restaurant for which the aggregate score does not satisfy a minimum aggregate score for said restaurant is excluded from the ranking results (items are removed from rankings when review scores fail to meet a threshold, ¶¶[0041], [0053] and Fig. 4). 
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker with the removal of items with ratings below a threshold, as taught by D'alfonso because 
Regarding claim 3, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:
wherein the value for each of the weighting factors is a rating score from 0-1 (weighting values sum to 100%, ¶¶[0075]-[0076], which means the weighting values must be between 0 and 100% because otherwise the values would not sum to 100%.  Please note, Examiner finds that 100% and 1 are the same because 100% is one-hundred hundredths, which equals 1). 
Regarding claim 4, the combination of Wanker and D'alfonso teaches all the limitations of claim 3 and Wanker further teaches:
wherein the values of the weighting factors entered by a consumer sum to 1 (weighting values sum to 100%, ¶¶[0075]-[0076]; see also ¶[0071] noting weighting must not sum to more than 100%.  Please note, Examiner finds that 100% and 1 are the same because 100% is one-hundred hundredths, which equals 1) 
Regarding claim 6, the combination of Wanker and D'alfonso teaches all the limitations of claim 3 and Wanker further teaches:
wherein values for weighting factors not weighted by the consumer are attributed a value of 0 (not accepted weighting values are zeroed out (e.g. where N = 0), ¶¶[0075]-[0076]).  
Regarding claim 7, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:
wherein each value of weighting factors is pre-set with the same value until modified by the consumer (provides initial set of weighting factors for consumer to modify, ¶[0063]).  
Regarding claim 8, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:

Regarding claim 10, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and D'alfonso further teach:
wherein the database of values of categories ratings is contributed by consumers (retrieves user reviews, ¶¶[0050], [0059] and Figs. 4 and 5; see also ¶¶[0002]-[0003] discussing users providing sub-scores for various aspects of restaurants; and e.g. ¶¶[0012], [0014], [0022] discussing crowd-sourced reviews).
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with restaurant ratings provided by 
Regarding claim 11, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:
wherein the ranking results of restaurants is further narrowed by category factors specifying restaurant offerings (merchants are eliminated based on screening factors selected by consumer, ¶[0060] and Fig. 3.  Please note, Examiner finds the category factors being "restaurant offerings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the filtering criteria as "restaurant offerings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between screening information for merchants as taught by Wanker and the restaurant offerings for restaurants as claimed).  
Regarding claim 12, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:
wherein the category factors specifying restaurant offerings are selected from food genre, dietary restricted food offerings, dress code, and drive-through (uses various criteria for screening merchants, ¶[0060].  Please note, Examiner finds the specific category factors being used as filter criteria do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, giving the category factors specific labels is only directed towards conveying a message or meaning to a human reader independent of 
Regarding claim 13, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:
wherein the method of ranking is implemented remotely (system is implemented via a cellphone, ¶[0044]).  
Regarding claim 14, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and Wanker further teaches:
wherein the method of ranking is implemented on a mobile device (system is implemented via a cellphone, ¶[0044]).  

Regarding claim 15, Wanker teaches:
a. entering by a consumer a value for each of a set of weighting factors (consumer enters their own weighting factors into the weighting fields, ¶[0063] and Fig. 4B; see also e.g. claim 1), 
wherein each weighting factor corresponding to a category of restaurant rating (weighting factors correspond to relevant comparison information, ¶[0063]; see also Figs. 2A-2G and Table 1 showing examples of various weighting factors.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the corresponding category of restaurant rating in ranking the restaurants (weighting factors are an indication of importance in ranking merchants, ¶[0073]); 
c. receiving the value for each weighting factor (consumer enters their own weighting factors into the weighting fields, ¶[0063] and Fig. 4B; see also e.g. claim 1)
and the value of each category of restaurant rating (returns merchant comparison information, ¶[0080] and Fig. 5A); 
d. multiplying the value of each weighting factor by the value of the corresponding category rating for the first restaurant, to produce a weighted category value for each category of restaurant rating for the restaurant (multiplies weighting factor by corresponding comparison information, ¶[0082]; see also ¶¶[0097]-[0124] discussing specific examples of applying weightings); 
e. summing the weighted category values for the restaurant to calculate an individualized ranking score for the restaurant (sums weighted comparison values for each merchant to create aggregate values, ¶[0082] and Fig. 5A); 
f. returning the individualized ranking score to the consumer (displays aggregate scores ¶[0090] and Fig. 6A; see also ¶¶[0091]-[0092] and Figs. 6B and 6C discussing alternate embodiments displaying scores).  
However, Wanker does not teach but D'alfonso does teach:
b. entering for a first restaurant by the consumer a value for each category of restaurant rating (users provide reviews for restaurants including sub-scores for aspects of the restaurant, ¶¶[0002]-[0003]).
and g. contributing the received values for each category of restaurant rating for the selected restaurant (retrieves user reviews of a subject, ¶¶[0050], [0059]; see also ¶[0003] discussing users providing sub-scores for various aspects)

to generate a new averaged value of category ratings for the restaurant (calculates average of all reviews, ¶¶[0052], [0061]; and repeats process if there are new reviews to consider, ¶¶[0052], [0060] and Figs. 4 and 5).  
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 
Regarding claim 16, the combination of Wanker and D'alfonso teaches all the limitations of claim 15 and Wanker further teaches:
b. ranking said list of restaurants based on the calculated individualized ranking score to produce a ranking result for each restaurant in the list (ranks merchants based on aggregate value, ¶[0083] and Fig. 5B); 
and c. returning the ranking results to the consumer, wherein the ranking result for each restaurant in the list is listed in an order corresponding to the ranking result of each restaurant (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).  
However the combination of Wanker and D'alfonso does not explicitly teach:
wherein the method comprises the additional steps of: a. repeating steps a-e for each restaurant in a list of restaurants other than the first restaurant, thereby generating an individualized ranking score for each restaurant in the list 
Nevertheless, it would have been obvious at the time of filing to repeat steps a-e because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, the combination of Wanker and D'alfonso teaches performing steps a-e for a first restaurant and Examiner finds no evidence repeating the process for other restaurants would produce new or unexpected results.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker and D'alfonso in view of Babich, Nick, "4 Creative Concepts of Slider Control" UX Planet, Oct. 8, 2018, herein referred to as "Babich".
Regarding claim 5, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and does not teach but Babich does teach:
wherein the values for each of the weighting factors are selected by the consumer by moving a slider (uses slider for selecting values, e.g. figures in pgs. 1-5 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker and D'alfonso with the sliders of Babich because Babich explicitly suggests using a slider as a slider is a helpful way of allowing users to explore a range of options, pg. 1 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker and D'alfonso in view of Bernstein, Steve "Stop Debating the Survey Question Scale: Why a 0-10 Scale is Your Best Option" Waypoint Group, Jan. 10, 2017, herein referred to as "Bernstein".
Regarding claim 9, the combination of Wanker and D'alfonso teaches all the limitations of claim 1 and does not teach but Bernstein does teach:
wherein the value of restaurant category rating ranges from 0-10 (uses 0-10 scale for customer feedback, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker and D'alfonso with the 0-10 scale of Bernstein because Bernstein explicitly teaches the 0-10 scale is the best option, pgs. 1-2 of PDF provided with Office Action dated June 25, 2021; see also MPEP 2143.I.G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629